Citation Nr: 1201265	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  10-18 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to waiver of overpayment in the amount of $185,641.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1978 to March 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision by the Department of Veterans' Affairs (VA) Philadelphia, Pennsylvania, Regional Office (RO)'s Committee on Waivers and Compromises. By way of the October 2009 decision, the RO denied the Veteran's waiver of overpayment in the amount of $185,641.00.  Jurisdiction over the claims folder was subsequently transferred to the Atlanta, Georgia RO.
 

FINDINGS OF FACT

1. The Veteran was in receipt of a 100 percent combined rating for service-connected disabilities effective from June 22, 1998.

2. The RO received notice of an outstanding warrant for the Veteran in June 2008. The warrant was outstanding from the state of Alabama from October 5, 1993.

3. The Veteran's service-connected disability compensation payments were terminated, due to the RO's determination of his status as a fugitive felon, as of December 27, 2001, and an overpayment of $185,641.00 was created.

4. The Veteran submitted evidence that he cleared the warrant on April 29, 2008.

5. There is no indication of fraud, misrepresentation or bad faith on the part of the Veteran in the creation of this debt nor is there evidence that the Veteran knowingly avoided prosecution or violated any probation.


CONCLUSION OF LAW

By granting the Veteran the benefit of the doubt, recovery of the overpayment of disability compensation in the amount of $185,641.00 would be against equity and good conscience.  38 U.S.C.A. § 5302, 5304, 5305 (West 2002); 38 C.F.R. § 3.370 (2011); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The VCAA, however, does not apply to waiver claims.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004); and Reyes v. Nicholson, 21 Vet. App. 370 (2007) (the notice provisions of 38 U.S.C. § 5103(a) do not apply to Chapter 53 proceedings).

B.  Law and Analysis

Recovery of an overpayment may be waived if there is no indication of fraud, misrepresentation, or bad faith, on the part of the person or the persons having an interest in obtaining the waiver, and recovery of such indebtedness would be against equity and good conscience.  See 38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. §§ 1.962, 1.963 (2011).  In the absence of fraud, misrepresentation, or bad faith, consideration may be given as to whether recovery of the overpayment would be against equity and good conscience.  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA (3) undue hardship of collection on the debtor; (4) whether collection would defeat the purpose of an existing benefit to the veteran; (5) whether failure to collect a debt would result in the unjust enrichment of the veteran; and (6) whether the veteran changed positions to his detriment in reliance upon a granted VA benefit.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a) (2011); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

A veteran who is otherwise eligible for a benefit, to include VA pension, may not be paid or otherwise provided such benefit for any period during which such veteran is a fugitive felon.  See 38 U.S.C.A. § 5313B; 38 C.F.R. § 3.666.  The Board recognizes that the fugitive felon provision was enacted in 2001 and regulations promulgated in 2003.  The provision was enacted on December 27, 2001, and the pertinent implementing regulation was made effective as of that date. See 68 Fed. Reg. 34539 (June 10, 2003).  Thus, the Veteran was in receipt of VA benefits and became a fugitive felon at the time the law was enacted and the implementing regulation was promulgated.  He likely was not aware of the change in law and regulation or their effect.  However, VA is bound by the statute and is required to apply it and the Veteran's awareness of the change in law does not mitigate his fault or place fault on VA.  In the Board's view, prompt action was taken by VA to notify the Veteran of his status once the existence of the warrant was known.

The Board notes that in addressing how fugitive felon status affected payment of VA benefits to dependents, a VA Office of General Counsel opinion noted that the VA fugitive felon provision was modeled after Public Law No. 104-193, which barred fugitive felons from receiving Supplemental Security Insurance (SSI) from the Social Security Administration (SSA) and food stamps from the Department of Agriculture.  VAOPGCPREC 7-2002.  It was also noted that Public Law No. 104-193 "was designed to cut off the means of support that allows fugitive felons to continue to flee."  Id. The Public Law No. 104-193 provision barring fugitive felons from receiving SSI benefits is essentially identical to the VA provision cited above. See 42 U.S.C.A. § 1382(e)(4)(A).

The Veteran was in receipt of a 100 percent combined rating for service-connected disabilities effective from June 22, 1998.  In June 2008 the VA Fugitive Felon Program received notice that the Veteran had an outstanding warrant from the Macon Country Sheriff Office in Alabama from October 5, 1993; the warrant was for burglary.  In June 2008, the RO notified the Veteran of the outstanding warrant and he was informed that Section 505 of Public Law 107-103 (codified at 38 U.S.C.A. § 5313B (West 2002) and implementing regulation at 38 C.F.R. § 3.665(n) (2011)), prohibited the payment of VA benefits to beneficiaries while they are fugitive felons.  The letter defined a fugitive felon as a person who is fleeing to avoid prosecution, custody, or confinement for a felony and includes a person who is a fugitive by reason of violating a condition of probation or parole imposed for commission of a felony; the definition was taken from the statute.  The letter further informed the Veteran that he would be given 60 days to clear the warrant.  He was given specific information as to the warrant agency, the date of the warrant, and a contact telephone number.  The Veteran was advised that the RO proposed to terminate his payments effective from December 27, 2001 (date Public Law 107-103 became effective), unless evidence was received that the warrant was cleared. He was also advised he could request a hearing in the matter.

The Veteran submitted court documents which reflect that the criminal case against him for which the warrant was issued was dismissed in April 2008.  The Veteran also testified before the Board that he was not aware of any outstanding warrants prior to being notified by the RO. He testified that in the past he had traveled overseas with a passport and was never detained.  Similarly, he had been stopped for speeding once, and was not notified at that time of an outstanding warrant.  Therefore, he believed that he had no outstanding legal issues and warrants.

In reviewing the elements listed at 38 C.F.R. § 1.965(a) the Board finds that there is no evidence of fraud, misrepresentation or bad faith on the part of the Veteran.  He has made consistent and seemingly credible statements that he had no knowledge of the fugitive felon provisions.  Therefore, the elements pertaining to "equity and good conscience" must be addressed.  After a careful review of the Veteran's claims file the Board finds that in equity and good conscience the waiver of overpayment must be granted.

First, the Board finds that there is no evidence that the Veteran was aware of the outstanding warrant; as soon as the Veteran was made aware of the warrant he took immediate actions to figure out what the warrant was for and how to have it removed.  In addition, the Board notes that the Veteran reported his only income was VA compensation of $2,823.00, along with $500 in benefits from his spouse.   His monthly expenses were $3,189.00.

The Board finds that this debt was not created by the Veteran's actions; he did not know about the warrant and there is no evidence that he was fleeing prosecution. See also Oteze Fowlkes v. Adamec, 432 F.3d 90, 96-97 (2nd. Cir. 2005) (interpreting fugitive felon provision applicable to SSA benefits and finding that "the statute's use of the words 'to avoid prosecution' confirms that for 'flight' to result in a suspension of benefits, it must be undertaken with a specific intent, i.e. to avoid prosecution.")  In addition, once the Veteran was informed of the warrant he took immediate actions to deal with it and it was then dismissed.

In sum, the Board finds that the Veteran was not aware of the outstanding warrant and that in equity and good conscience the waiver of overpayment must be granted.


ORDER

Waiver of overpayment in the amount of $185,641.00 is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


